                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


REGINALD D. RICHARDSON                                                               PLAINTIFF

               v.                     Civil No. 4:19-cv-04095

TRI-STATE IRON and METAL CO.                                                      DEFENDANT

                                             ORDER

       Before the Court is Defendant’s Motion to Compel. ECF No. 33. Plaintiff has responded

to the Motion. ECF No. 36 This matter has been referred to the undersigned, and it is now ripe

for consideration. Plaintiff Reginald Richardson, proceeds in this action pro se and in forma

pauperis.

       On March 23, 2020, Defendant filed a Motion to Compel and Brief In Support seeking an

Order compelling Plaintiff to respond to Defendants’s First Set of Interrogatories. ECF No. 33,

34. In their Motion, Defendant states they first served the discovery requests on Plaintiff on

December 2, 2019. ECF No. 34. On February 3, 2020, Defendant sent correspondence to Plaintiff

requesting his past due responses by February 14, 2020. ECF 34-3. Plaintiff responded indicating

he had received the discovery, but provided reasons for not answering. ECF No. 34-5. Plaintiff’s

basis for not answering was Defendant’s failure to follow “the court order”, Defendant’s failure

to abide by the Rule 26(f) report, and a belief Defendant was required to obtain leave of court

before serving interrogatories. Id.

       Following the filing of Defendant’s Motion to Compel, Plaintiff responded to this motion.

ECF No. 36. In his response, Plaintiff indicates he only recently became aware of this Court’s

Order denying Plaintiff’s Motion for Sanctions. Plaintiff then states, had he known this earlier,

he would have provided answers to Defendant’s discovery. Id. As an attachment to the response,
Plaintiff included his answers to the interrogatories. ECF No. 36-1.

       Under the Federal Rules of Civil Procedure, Plaintiff is afforded thirty (30) days to respond

to discovery requests. Fed. R. Civ. P. 33(b)(2) & 34(b)(2)(A). Plaintiff did not request an

extension of time to respond to Defendant’s discovery requests. Further, none the reasons set forth

in Plaintiff’s letter response (ECF No. 34-5) were valid reasons for not answering the

interrogatories.

       Defendant’s Motion to Compel (ECF No. 33) is GRANTED. Although Plaintiff failed

to timely answer Defendant’s discovery requests, it appears Plaintiff has now answered the

interrogatories. Plaintiff is not required to send a second set of answers to interrogatories to

Defendant. However, Plaintiff is directed to fully answer and respond to all interrogatories and

reminded he has a continuing obligation under the Federal Rules of Civil Procedure to supplement

and update these answers if new or additional information becomes available. Any relief not

expressly granted herein is DENIED.

       IT IS SO ORDERED this 14th day of April 2020.

                                                     /s/ Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE




                                                2
